Since the opinion was delivered dismissing the appeal a certified copy of the judgment making the forfeiture of the bond final has been brought forward. Also it is made to appear that proper notice of appeal was given. However, no brief has been filed in this Court and we fail to find a waiver by the State of such filing. Under the circumstances, we would not be warranted in reinstating the appeal. It is the *Page 161 
uniform holding of this Court that in cases such as this a brief must be filed in this Court, or a waiver of such filing must appear of record. Belton v. State, 110 S.W.2d 913.
The motion to reinstate the appeal is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.